Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 2-7, filed 6/13/22, with respect to the claims have been fully considered and are persuasive. The 102 and 103 rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 5, and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a management device comprising: a voltage measurement unit configured to measure each of voltages of a plurality of cells connected in series; a plurality of discharge circuits each connected in parallel to each of the plurality of cells; and a controller configured to control, based on the voltages of the plurality of cells detected by the voltage measurement unit, the plurality of discharge circuits to make the voltages or capacities of the plurality of cells equal to a target value; the prior art fails to disclose the further inclusion of the combination of the controller is configured to determine a number of cells to be discharged among the plurality of cells in accordance with an allowable temperature of a substrate having the plurality of discharge circuits, wherein the controller is configured to make the determined number of cells discharge in descending order of voltage among the plurality of cells, wherein the controller is configured to adaptively change the number of cells to be discharged in accordance with a temperature of the substrate.
The examiner agrees with the applicant that the combination of Claim 3 and 4 would have to be found together in a single embodiment of the prior art rather than able to be combined due to the nature of the limitation. Therefore, a combination to teach the elements as was employed in the previous office action was insufficient.
Dependent Claims 2, 5, and 6 are allowed for their dependence upon allowed independent Claim 1. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859